Citation Nr: 1035562	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
 
1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral knee, 
bilateral ankle, and/or bilateral foot disabilities.

2.  Entitlement to an initial compensable disability rating for 
service-connected post-traumatic changes of the right ankle.

3.  Entitlement to an initial compensable disability rating for 
service-connected degenerative changes of the first MTP joint and 
erosion of the fifth metatarsal head of the right foot.

4.  Entitlement to an initial compensable disability rating for 
service-connected degenerative changes of the first MTP joint and 
calcaneocuboid articulation with a slight hallux valgus deformity 
of the left foot.  

5.  Entitlement to an effective date prior to August 3, 2005 for 
the award of service-connection for status post left knee 
replacement.

6.  Entitlement to an effective date prior to August 3, 2005 for 
the award of service-connection for osteoarthritis with chronic 
strains of the right knee, to include whether there was clear and 
unmistakable error (CUE) in a September 1974 rating decision.

7.  Entitlement to an effective date prior to August 3, 2005 for 
the award of service-connection for post-traumatic changes of the 
left ankle, to include whether there was CUE in a September 1974 
rating decision.

8.  Entitlement to an effective date prior to August 3, 2005 for 
the award of service-connection for post-traumatic changes of the 
right ankle, to include whether there was CUE in a September 1974 
rating decision.

9.  Entitlement to an effective date prior to August 3, 2005 for 
the award of service-connection for degenerative changes of the 
first MTP joint and erosion of the fifth metatarsal head of the 
right foot, to include whether there was CUE in a September 1974 
rating decision.

10.  Entitlement to an effective date prior to August 3, 2005 for 
the award of service-connection for degenerative changes of the 
first MTP joint and calcaneocuboid articulation with a slight 
hallux valgus deformity of the left foot, to include whether 
there was CUE in a September 1974 rating decision.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1956 to February 1957, and from October 1957 to 
December 1957.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of January 2006 and April 2010 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Procedural history

In the above-referenced January 2006 rating decision, the RO 
denied the Veteran's service-connection claim for a back 
disability.  The Veteran disagreed with this decision and 
perfected an appeal as to that issue.

In November 2008, the Board remanded the Veteran's back claim for 
further evidentiary development.  Such was achieved, and the RO 
readjudicated the Veteran's claim in an April 2010 supplemental 
statement of the case (SSOC).  

In April 2010, the RO granted the Veteran's service-connection 
claims for  bilateral knee disabilities, bilateral ankle 
disabilities, and bilateral foot disabilities.  Shortly 
thereafter, the Veteran filed a Notice of Disagreement (NOD) as 
to the effective dates of these awards, and as to the initial 
ratings of his right ankle, right foot, and left foot 
disabilities.  Pertinently however, the RO has not yet furnished 
the Veteran a SOC addressing the Veteran's disagreement with 
these effective dates and initial ratings.  

The Veteran's claims folder has been returned to the Board for 
further appellate review.

Issues not on appeal

In November 2008, the Board remanded the Veteran's service-
connection claims for bilateral knee, ankle, and foot 
disabilities for further evidentiary development.  As discussed 
above, the RO has since granted these service-connection claims.     
See the RO's April 2010 rating decision.  Accordingly, these 
issues in so far as they concern whether service-connection is 
warranted, are no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such 
as the compensation level assigned for the disability or the 
effective date of service connection].

The Board also remanded the Veteran's service-connection claim 
for bilateral leg disability in November 2008 so that the RO 
could issue a statement of the case (SOC) addressing the 
Veteran's claim pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO issued a SOC pertaining to the Veteran's leg 
disability claim in April 2010.  The Veteran did not perfect an 
appeal as to this issue with the timely submission of a 
substantive appeal (VA Form 9).  Thus, the Veteran's bilateral 
leg disability claim is also no longer in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further procedural and 
evidentiary development.  

Service-connection claim for a back disability

In essence, the Veteran asserts that he has a current low back 
disability that is directly related to an in-service injury 
sustained when he fell off a vehicle.  In the alternative, the 
Veteran has also asserted that his current low back disability 
was caused or aggravated by his service-connected knee, ankle, 
and/or foot disabilities.  See the Veteran's July 2005 Statement 
in Support of Claim [indicating his belief that his 1997 back 
surgery for disc degeneration was "secondary problem of the fall 
from October 1957," and secondary to this "legs and ankle 
conditions"].  

In order for service connection to be granted on a direct basis, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) a nexus or 
relationship between the two.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.            38 C.F.R. § 
3.310(a) (2009).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes in passing that the regulation pertaining to 
secondary service connection was amended during the course of the 
Veteran's appeal, effective October 10, 2006.  Under the revised 
regulation, the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) 
(2009).  This requirement was not contained in prior versions of 
the regulation.  See 38 C.F.R.        § 3.310 (2006).  The Board 
notes that the amendments to this section are not liberalizing.  
Because the current version of the regulation went into effect 
after the Veteran originally filed his service-connection claim 
in 2005, the Board will apply the former version of the 
regulation.

It is undisputed that the Veteran has a current disability 
affecting his low back.  VA treatment reports dated in November 
2003 indicate that the Veteran underwent back surgery in 1997, 
and that he now has spondylosis.  See the Veteran's November 24, 
2003 VA Nursing Note.

It is also undisputed that the Veteran sustained injuries to his 
lower extremities when he fell from a military truck onto a 
concrete sidewalk during active duty in October 1957.  While the 
case was on Remand, the RO issued a an April 2010 rating decision 
awarding service-connection for bilateral knee, ankle, and foot 
disabilities as due to this in-service fall.  

Pertinently, there is no opinion of record addressing the 
etiology of the Veteran's low back disability to include whether 
a back disability resulted from, or has been aggravated by one or 
more of the Veteran's recently service-connected lower extremity 
disability.  As such, the Board believes an examination should be 
scheduled to determine the nature of the Veteran's claimed back 
disability and its relationship, if any, to his active duty 
service and/or to his service-connected knee, ankle, or foot 
disabilities.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

The record also indicates that the Veteran "experienced a back 
injury at work and the I.C. is still paying compensation for 
that."  See the Veteran's July 22, 2006 Social Work Note.  
However, the Veteran's workers' compensation records are not 
included in the Veteran's claims file.  Such should be obtained 
if available.  

Finally, as noted above, VA treatment reports also indicate that 
the Veteran underwent back surgery in 1997.  See the Veteran's 
November 24, 2003 VA Nursing Note.  Treatment reports regarding 
this surgery are also not of record.  These reports should be 
obtained as well.  

Increased rating and effective date issues

As noted above, the RO granted the Veteran's service-connection 
claims for bilateral knee, ankle, and foot disabilities in April 
2010.  In May 2010, the Veteran disagreed with the effective 
dates of these awards, as well as his initial rating for his 
right ankle, right foot, and left foot disabilities.  To date, 
the RO has not issued a SOC addressing these issues.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran in 
writing and ask him to provide additional 
information regarding his 1997 back 
surgery, and his back injury incurred at 
work, including the name and address of 
the employer, the approximate date of his 
injury and the approximate date of any 
medical examination(s) completed incident 
to any workers' compensation claim.  
Additionally, the VBA should request 
information regarding any other treatment 
the Veteran may have received for his 
claimed low back disability.  Thereafter, 
VBA should take appropriate steps, if any, 
to secure any workers compensation or 
medical treatment records so identified 
and associate them with the Veteran's VA 
claims folder.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.

2.  The VBA should then schedule the 
Veteran for an appropriate VA examination.  
The examiner should review the Veteran's 
VA claims folder and a copy of this 
REMAND, and after a thorough examination, 
should provide an opinion, with supporting 
rationale, as to the following questions:

(a.)  Is it as likely as not (50 
percent or higher degree of 
probability) that the Veteran has a 
low back disability that is related 
to his active duty military service, 
to include any injury sustained 
during his October 1957 fall?

(b.)  Is it as likely as not that the 
Veteran has a low back disability 
that was caused by his service-
connected bilateral knee, bilateral 
ankle, and/or bilateral foot 
disabilities?

(c.)  Is it as likely as not that the 
Veteran has a low back disability 
that was aggravated beyond its normal 
progression by his service-connected 
bilateral knee, bilateral ankle, 
and/or bilateral foot disabilities?  
The examiner is informed that 
aggravation is defined for legal 
purposes as a chronic worsening of 
the underlying condition versus a 
temporary flare-up of symptoms, 
beyond its natural progression.  
      
A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

3.  The VBA should evaluate the evidence 
of record, and issue a statement of the 
case to the Veteran in response to his May 
2010 notice of disagreement with the 
effective dates of his service-connection 
awards for bilateral knee, ankle, and foot 
disabilities, and with the initially 
assigned ratings for his right ankle, 
right foot, and left foot disabilities.  
The Veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board concerning 
his claims.  38 C.F.R. § 20.302(b) (2009).   

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO 
should review the Veteran's entire record, 
and readjudicate the Veteran's claims.  If 
any of the claims are denied, the RO 
should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

